DETAILED ACTION

Status of Claims
	This is the first action on the merits. Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 has been considered by the examiner.
The examiner notes that the third-party submission submitted on 08/02/2022 has been considered.

Drawings
The drawings are objected to because reference numbers 10, 100, and 200 in fig. 1 do not appear to correspond with the description of reference number 10, 100, and 200 in the specification and fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 17-18 are objected to because of the following informalities: in claims 1 and 17-18, the examiner recommends that “the driver’s head” is changed to “a head of the driver” in order to clarify antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-10, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Julian (US 2021/0394775 A1).

	Regarding claim 1, Julian discloses a driver abnormality determination system for determining abnormality of a driver who drives a vehicle (In paragraphs [0052-0056], Julian discloses that the aspects of the present disclosure are directed to monitoring and characterizing driver behavior, which may include methods of determining and/or providing alerts to an operator of a vehicle to address an unsafe driving scenario, such as drowsiness and inattentiveness for example [driver abnormality]), the driver abnormality determination system comprising:
circuitry configured to:
detect a driving operation by the driver (In fig. 2 and paragraph [0060], Julian discloses sensory recognition and monitoring modules for a system of driver monitoring, which may include a system for determining and/or providing alerts to an operator of a vehicle such as, for example, speed of the driver’s car); and
detect behavior of the driver's head and motion of eyeballs and/or movement of a sightline of the driver (In paragraphs [0055-0057], Julian discloses determining whether to alert the driver about an encountered unsafe driving scenario based on a determined pose and/or gaze; in paragraphs [0061-0067], Julian discloses utilizing accumulated features of a driver identified in visual or image data captured by an inward facing camera (e.g., shoulders, head, arms, eyes, etc.) to determine the pose and/or gaze of the driver);
recognize a driving scene in which the vehicle is driven (In paragraph [0073], Julian discloses that an in-vehicle alert may be triggered [driver abnormality determined] when the driver is determined to be looking away from a potentially unsafe driving condition and in response to determining that the amount of time in which the vehicle will encounter the potentially unsafe driving condition is at or below a first threshold of time; in paragraphs [0134-0136], Julian discloses that the threshold may be an adjustable threshold corresponding to a detected outward scene [driving scene], where if the road ahead does not have any vehicles within a given distance of travel time and the driver is maintaining his/her lane position, then the threshold time may be set to a long threshold time, and if there are vehicles detected in the road ahead or the lane position varies by more than a set threshold, then a short threshold time may be used, for example); and
a memory that stores a sensor table of a relationship between the driving scene of the vehicle, and detected values to be used to determine a driver abnormality (In paragraph [0136], Julian discloses that the threshold function may take as input one or more of, for example, the distance to the nearest vehicle, number of vehicles on the road, and lane position [driving scene of the vehicle] to “determine” a threshold time [detected value used to determine a driver abnormality]; in paragraph [0194], Julian discloses that the term “determining” may include “looking up in a table” [sensor table]; in paragraph [0057], Julian discloses that the computing capability may be performed by a CPU and memory storage);
wherein the circuitry is configured to
determine the driver abnormality based on the sensor table, the driving scene, the driving operation and the behavior (In paragraph [0073], Julian discloses that an in-vehicle alert may be triggered [driver abnormality determined] when the driver is determined to be looking away from a potentially unsafe driving condition [behavior] and in response to determining that the amount of time in which the vehicle will encounter the potentially unsafe driving condition is at or below a first threshold of time; In paragraph [0136], Julian discloses that the threshold function may take as input one or more of, for example, vehicle speed [driving operation] the distance to the nearest vehicle, number of vehicles on the road, and lane position [driving scene of the vehicle]).

Regarding claim 2, Julian further discloses wherein, to recognize the driving scene, the circuitry is configured to receive external environmental information from at least one of an external camera, radar, a position sensor, and a vehicle behavior estimator (In paragraph [0057-0059], Julian discloses that an in-car monitoring system, such as the device 100, may perform analysis in support of a driver behavior assessment in real-time [vehicle behavior estimator] that may include a forward-facing camera 102 such as a front-facing camera aperture 122 through which an image sensor may capture video data (e.g., frames or visual data) from the road ahead of a vehicle (e.g., an outward scene of the vehicle) and a global positioning system (GPS) [position sensor]; in paragraph [0054], Julian discloses that “methods that use RADAR or LiDAR are also contemplated for determination of cause of traffic events, either alone or in combination with a vision sensor, in accordance with certain aspects of the present disclosure”).

Regarding claim 3, Julian further discloses wherein the circuitry is configured to process an image from the external camera to:
generate map data (In paragraphs [0070-0071], Julian discloses determining objects in an outward scene of a vehicle, such as determining the coordinates/locations of objects in the images which may be monitored over time to determine, e.g., how close an object is to the vehicle with the camera);
acquire information regarding objects near the vehicle (In paragraphs [0070-0071], Julian discloses determining objects in an outward scene of a vehicle, such as determining the coordinates/locations of objects in the images which may be monitored over time to determine, e.g., how close an object is to the vehicle with the camera, as well as the identity of the objects, i.e. types of signs or identity of vehicles); and
recognize an on-road obstacle among the objects in a path of the vehicle (In paragraphs [0070-0071], Julian discloses determining objects in an outward scene of a vehicle, such as determining the identity of the objects, i.e. types of signs or identity of vehicles).

Regarding claim 6, Julian further discloses wherein, to detect the behavior, the circuitry is configured to receive behavior data from an in-vehicle camera (In paragraph [0057-0059], Julian discloses a driver facing camera 104 such as an inward-facing camera aperture 124 to monitor the operator/driver of a vehicle; in paragraphs [0061-0063], Julia teaches using visual or image data captured by an inward facing camera (e.g., through the inward-facing camera aperture 124) to determine pose and/or gaze of a driver) and, to detect the driving operation, the circuitry is configured to receive data from at least one of an acceleration sensor (In paragraph [0057], Julian discloses inertial sensors 106; in paragraph [0143], Julian discloses that a threshold may be adapted based on determining if the driver presses on the brake, which may be determined by a vehicle indication that the brake was pressed, by an inertial sensor based determination, or by a UPS speed measurement decreasing, or some combination; in paragraph [0160], Julian discloses that distracted or drowsy detection threshold may be based on inertial measurement unit (IMU) input, for example, a lack of steering input (lack of lateral IMU) steering correction).

Regarding claim 9, Julian further discloses wherein, to detect the behavior, the circuitry is configured to receive behavior data from an in-vehicle camera (In paragraph [0057-0059], Julian discloses a driver facing camera 104 such as an inward-facing camera aperture 124 to monitor the operator/driver of a vehicle; in paragraphs [0061-0063], Julia teaches using visual or image data captured by an inward facing camera (e.g., through the inward-facing camera aperture 124) to determine pose and/or gaze of a driver) and, to detect the driving operation, the circuitry is configured to receive data from at least one of an acceleration sensor (In paragraph [0057], Julian discloses inertial sensors 106; in paragraph [0143], Julian discloses that a threshold may be adapted based on determining if the driver presses on the brake, which may be determined by a vehicle indication that the brake was pressed, by an inertial sensor based determination, or by a UPS speed measurement decreasing, or some combination; in paragraph [0160], Julian discloses that distracted or drowsy detection threshold may be based on inertial measurement unit (IMU) input, for example, a lack of steering input (lack of lateral IMU) steering correction).

Regarding claim 10, Julian further discloses wherein the circuitry is configured to process an image from the external camera to:
generate map data (In paragraphs [0070-0071], Julian discloses determining objects in an outward scene of a vehicle, such as determining the coordinates/locations of objects in the images which may be monitored over time to determine, e.g., how close an object is to the vehicle with the camera);
acquire information regarding objects near the vehicle (In paragraphs [0070-0071], Julian discloses determining objects in an outward scene of a vehicle, such as determining the coordinates/locations of objects in the images which may be monitored over time to determine, e.g., how close an object is to the vehicle with the camera, as well as the identity of the objects, i.e. types of signs or identity of vehicles); and
recognize an on-road obstacle among the objects in a path of the vehicle (In paragraphs [0070-0071], Julian discloses determining objects in an outward scene of a vehicle, such as determining the identity of the objects, i.e. types of signs or identity of vehicles).

Regarding claim 13, Julian further discloses wherein, to detect the behavior, the circuitry is configured to receive behavior data from an in-vehicle camera (In paragraph [0057-0059], Julian discloses a driver facing camera 104 such as an inward-facing camera aperture 124 to monitor the operator/driver of a vehicle; in paragraphs [0061-0063], Julia teaches using visual or image data captured by an inward facing camera (e.g., through the inward-facing camera aperture 124) to determine pose and/or gaze of a driver) and, to detect the driving operation, the circuitry is configured to receive data from at least one of an acceleration sensor (In paragraph [0057], Julian discloses inertial sensors 106; in paragraph [0143], Julian discloses that a threshold may be adapted based on determining if the driver presses on the brake, which may be determined by a vehicle indication that the brake was pressed, by an inertial sensor based determination, or by a UPS speed measurement decreasing, or some combination; in paragraph [0160], Julian discloses that distracted or drowsy detection threshold may be based on inertial measurement unit (IMU) input, for example, a lack of steering input (lack of lateral IMU) steering correction).

Regarding claim 16, Julian further discloses wherein, to detect the behavior, the circuitry is configured to receive behavior data from an in-vehicle camera (In paragraph [0057-0059], Julian discloses a driver facing camera 104 such as an inward-facing camera aperture 124 to monitor the operator/driver of a vehicle; in paragraphs [0061-0063], Julia teaches using visual or image data captured by an inward facing camera (e.g., through the inward-facing camera aperture 124) to determine pose and/or gaze of a driver) and, to detect the driving operation, the circuitry is configured to receive data from at least one of an acceleration sensor (In paragraph [0057], Julian discloses inertial sensors 106; in paragraph [0143], Julian discloses that a threshold may be adapted based on determining if the driver presses on the brake, which may be determined by a vehicle indication that the brake was pressed, by an inertial sensor based determination, or by a UPS speed measurement decreasing, or some combination; in paragraph [0160], Julian discloses that distracted or drowsy detection threshold may be based on inertial measurement unit (IMU) input, for example, a lack of steering input (lack of lateral IMU) steering correction).

Regarding claim 17, Julian discloses a driver abnormality determination method for determining abnormality of a driver who drives a vehicle (In paragraphs [0052-0056], Julian discloses that the aspects of the present disclosure are directed to monitoring and characterizing driver behavior, which may include methods of determining and/or providing alerts to an operator of a vehicle to address an unsafe driving scenario, such as drowsiness and inattentiveness for example [driver abnormality]), the method comprising:
detecting a driving operation by the driver (In fig. 2 and paragraph [0060], Julian discloses sensory recognition and monitoring modules for a system of driver monitoring, which may include a system for determining and/or providing alerts to an operator of a vehicle such as, for example, speed of the driver’s car); and
detecting behavior of the driver's head and motion of eyeballs and/or movement of a sightline of the driver (In paragraphs [0055-0057], Julian discloses determining whether to alert the driver about an encountered unsafe driving scenario based on a determined pose and/or gaze; in paragraphs [0061-0067], Julian discloses utilizing accumulated features of a driver identified in visual or image data captured by an inward facing camera (e.g., shoulders, head, arms, eyes, etc.) to determine the pose and/or gaze of the driver);
recognizing a driving scene in which the vehicle is driven (In paragraph [0073], Julian discloses that an in-vehicle alert may be triggered [driver abnormality determined] when the driver is determined to be looking away from a potentially unsafe driving condition and in response to determining that the amount of time in which the vehicle will encounter the potentially unsafe driving condition is at or below a first threshold of time; in paragraphs [0134-0136], Julian discloses that the threshold may be an adjustable threshold corresponding to a detected outward scene [driving scene], where If the road ahead does not have any vehicles within a given distance of travel time and the driver is maintaining his/her lane position, then the threshold time may be set to a long threshold time, and if there are vehicles detected in the road ahead or the lane position varies by more than a set threshold, then a short threshold time may be used, for example);
storing a sensor table of a relationship between the driving scene of the vehicle and detected values to be used to determine a driver abnormality (In paragraph [0136], Julian discloses that the threshold function may take as input one or more of, for example, the distance to the nearest vehicle, number of vehicles on the road, and lane position [driving scene of the vehicle] to “determine” a threshold time [detected value used to determine a driver abnormality]; in paragraph [0194], Julian discloses that the term “determining” may include “looking up in a table” [sensor table]; in paragraph [0057], Julian discloses that the computing capability may be performed by a CPU and memory storage); and
determining the driver abnormality based on the sensor table, the driving scene, the driving operation and the behavior (In paragraph [0073], Julian discloses that an in-vehicle alert may be triggered [driver abnormality determined] when the driver is determined to be looking away from a potentially unsafe driving condition [behavior] and in response to determining that the amount of time in which the vehicle will encounter the potentially unsafe driving condition is at or below a first threshold of time; In paragraph [0136], Julian discloses that the threshold function may take as input one or more of, for example, vehicle speed [driving operation] the distance to the nearest vehicle, number of vehicles on the road, and lane position [driving scene of the vehicle]).

Regarding claim 18, Julian discloses a non-transitory computer readable storage including computer readable instructions (In paragraph [0198], Julian discloses that the aspects of the disclosure may be embodied by a computer program product comprising a computer-readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein) that when executed by a controller cause the controller to execute a driver abnormality determination method for a driver in a vehicle (In paragraphs [0052-0056], Julian discloses that the aspects of the present disclosure are directed to monitoring and characterizing driver behavior, which may include methods of determining and/or providing alerts to an operator of a vehicle to address an unsafe driving scenario, such as drowsiness and inattentiveness for example [driver abnormality]), the method comprising:
detecting a driving operation by the driver (In fig. 2 and paragraph [0060], Julian discloses sensory recognition and monitoring modules for a system of driver monitoring, which may include a system for determining and/or providing alerts to an operator of a vehicle such as, for example, speed of the driver’s car); and
detecting behavior of the driver's head and motion of eyeballs and/or movement of a sightline of the driver (In paragraphs [0055-0057], Julian discloses determining whether to alert the driver about an encountered unsafe driving scenario based on a determined pose and/or gaze; in paragraphs [0061-0067], Julian discloses utilizing accumulated features of a driver identified in visual or image data captured by an inward facing camera (e.g., shoulders, head, arms, eyes, etc.) to determine the pose and/or gaze of the driver);
recognizing a driving scene in which the vehicle is driven (In paragraph [0073], Julian discloses that an in-vehicle alert may be triggered [driver abnormality determined] when the driver is determined to be looking away from a potentially unsafe driving condition and in response to determining that the amount of time in which the vehicle will encounter the potentially unsafe driving condition is at or below a first threshold of time; in paragraphs [0134-0136], Julian discloses that the threshold may be an adjustable threshold corresponding to a detected outward scene [driving scene], where If the road ahead does not have any vehicles within a given distance of travel time and the driver is maintaining his/her lane position, then the threshold time may be set to a long threshold time, and if there are vehicles detected in the road ahead or the lane position varies by more than a set threshold, then a short threshold time may be used, for example);
storing a sensor table of a relationship between the driving scene of the vehicle and detected values to be used to determine a driver abnormality (In paragraph [0136], Julian discloses that the threshold function may take as input one or more of, for example, the distance to the nearest vehicle, number of vehicles on the road, and lane position [driving scene of the vehicle] to “determine” a threshold time [detected value used to determine a driver abnormality]; in paragraph [0194], Julian discloses that the term “determining” may include “looking up in a table” [sensor table]; in paragraph [0057], Julian discloses that the computing capability may be performed by a CPU and memory storage); and
determining the driver abnormality based on the sensor table, the driving scene, the driving operation and the behavior (In paragraph [0073], Julian discloses that an in-vehicle alert may be triggered [driver abnormality determined] when the driver is determined to be looking away from a potentially unsafe driving condition [behavior] and in response to determining that the amount of time in which the vehicle will encounter the potentially unsafe driving condition is at or below a first threshold of time; In paragraph [0136], Julian discloses that the threshold function may take as input one or more of, for example, vehicle speed [driving operation] the distance to the nearest vehicle, number of vehicles on the road, and lane position [driving scene of the vehicle]).

Allowable Subject Matter
Claims 4-5, 7-8, 11-12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the closest prior art Anderson (US 2010/0063672 A1) teaches, in paragraphs [0068] and [0071], a sensor table 800 for selecting sensors for use in planning paths and obstacle avoidance corresponding to an operating condition, where in fig. 8, the leftmost column lists sensors providing detected values and the remaining four columns describe possible operating conditions of the vehicle. However, the sensors of Anderson are not used to determine a driver abnormality, and are not used in a way compatible with the determination of driver abnormality as disclosed by primary reference Julian. Similar reasoning is applied to claims 7, 11, and 14, which contain similar subject matter to claim 4. Therefore, claims 4, 7, 11, and 14 and corresponding dependent claims 5, 8, 12, and 15 are indicated as containing allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamori (US 2021/0387640 A1) teaches detecting a driver’s abnormal physical condition with a data acquisition unit an acceleration sensor and sensors for detecting an operation amount of an accelerator pedal, an operation amount of a brake pedal, and a steering angle of a steering wheel.
Oba (US 2021/0016805 A1) teaches evaluating a wakefulness degree of a driver with a driver operation information acquisition unit which acquires the operation information regarding each operation unit (steering wheel, accelerator, brake, or the like).
Anderson (US 2010/0063672 A1) teaches, in paragraphs [0068] and [0071], a sensor table 800 for selecting sensors for use in planning paths and obstacle avoidance corresponding to an operating condition, where in fig. 8, the leftmost column lists sensors providing detected values and the remaining four columns describe possible operating conditions of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665